Per curiam.
— There is no more reason that leasehold should be sold on the premises than that freehold should. It would frequently be difficult, and always unprofitable, to collect a crowd in a mine, or at a ferry, or on the shore of a fishery; for no man bids for either freehold or leasehold, without having investigated the qualities and value of the property. Better to have the sale where those who bid on the spur of the occasion usually congregate. As to the omission of the sheriff to acknowledge the deed in open court, it is sufficient to say there was no necessity for a deed at all. His return is evidence of the sale of a chattel, whether real or personal.
Judgment affirmed.